DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16-18, 21-24, 27-30 and 33 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yamada et al. (hereinafter yamada)(US 11310760)
	
	Regarding claim 16, Yamada teaches a method for receiving a Positioning Reference Signal (PRS) by a user equipment (UE) in a wireless communication system(abstract; Fig. 2), the method comprising: receiving, from a location server, information related to a PRS resource set including a plurality of PRS resources(col. 12, lines 29-67, receive assistance information from location server; information includes PRS information); and receiving, from a base station (BS), the PRS via the plurality of PRS resources, wherein all of the plurality of PRS resources are associated with the same BS(col. 19, lines 24-30, base station apparatus transmits multiple PRS resources to which same transmission beamforming is applied).  
	Regarding claim 17, Yamada teaches the method of claim 16, wherein the plurality of PRS resources is received from the same BS(col. 19, lines 24-30, base station apparatus transmits multiple PRS resources to which same transmission beamforming is applied).    
	Regarding claim 18, Yamada teaches the method of claim 16, wherein, based on Quasi Co Location (QCL) being configured between a first PRS resource and a second PRS resource, the first PRS resource and the second PRS resource are transmitted from the same BS(col. 19, lines 40-45, QCL information for the PRS resource; QCLis configured for multiple PRS resources).  
	Regarding claim 21, Yamada teaches the method of claim 16, wherein the location server is a Location Management Function (LMF)(item 305 in Fig. 5, position management unit). 
	 Claims 22-24, 27-30 and 33 are rejected for the same reason as set forth in claims 16-18, 21, 16-18, 21 respectively.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 19-20, 25-26, 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (hereinafter yamada)(US 11310760) in view of Lee et al. (hereinafter Lee)(US 2017/0171857).
	Regarding claim 19, Yamada teaches all the particulars of the claim including assistance information from location server. Yamada did not specify explicitly receiving, from the location server, information of at least one Reference Signal Timing Difference (RSTD) table, wherein the at least one RSTD table includes reported RSTD values, and wherein each of the reported RSTD values is associated with each of ranges for measured RSTD.  However, Lee teaches in an analogous art receiving, from the location server, information of at least one Reference Signal Timing Difference (RSTD) table, wherein the at least one RSTD table includes reported RSTD values, and wherein each of the reported RSTD values is associated with each of ranges for measured RSTD(item S101 in Fig. 8 and also table 10). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to receive, from the location server, information of at least one Reference Signal Timing Difference (RSTD) table, wherein the at least one RSTD table includes reported RSTD values, and wherein each of the reported RSTD values is associated with each of ranges for measured RSTD in order to have efficient reporting of RSTD vaues.

	Regarding claim 20, Yamada in view of Lee teaches the method of claim 19, further comprising: measuring RSTD based on the PRS(Yamada: col. 19, lines 25-35); obtaining, from the at least one RSTD table, a reported RSTD value associated with the measured RSTD; and reporting, to the location server, the reported RSTD value(Fig. 8, S107 in Fig. 8).  
	Claims 25-26 and 31-32 are rejected for the same reason as set forth in claims 19-20, 19-20 respectively.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUTHUSWAMY GANAPATHY MANOHARAN whose telephone number is (571)272-5515. The examiner can normally be reached 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUTHUSWAMY G MANOHARAN/Primary Examiner, Art Unit 2647